Citation Nr: 0830730	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-39 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for prostate cancer or residuals 
thereof, claimed to have resulted from treatment at a 
Department of Veterans Affairs Medical Center (VAMC). 


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from November 1946 to October 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran and his wife testified at a personal hearing at 
the RO in March 2005.  They also testified before the 
undersigned Veterans Law Judge at a Travel Board hearing in 
October 2005.  Transcripts from both hearings are associated 
with the claims file.  

This claim was most recently before the Board in August 2007, 
at which time the claim was remanded for additional 
evidentiary development.  All requested development has been 
conducted and the claim is now before the Board for appellate 
consideration.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows the veteran does not 
have prostate cancer, or any additional disability related 
thereto, that was caused by VA treatment or is proximately 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing medical treatment. 


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for prostate cancer, due to hospital care 
provided at a VA Medical Center have not been met.  38 
U.S.C.A. §§ 1151, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the veteran in March 2005 and May 2006 that fully 
addressed all required notice elements.  The letters informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case issued in June 2005, May 
2007, and February and July 2008 after the notice was 
provided.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.  

Finally, the Board notes the May 2006 VCAA letter informed 
the veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 1997 to 2005, as 
well as medical records from his private urologist, Dr. J.K., 
dated from 2002 to 2003.  The veteran was also afforded a VA 
examination in June 2006 and VA obtained additional medical 
opinions in conjunction with this claim in February, October, 
and December 2007.   In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law

Under the provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2007), if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, compensation is awarded in the same 
manner as if the additional disability or death were service 
connected.

In order to constitute a qualifying additional disability, 
the proximate cause of the additional disability must have 
been (1) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the facility furnishing the care, treatment, or 
examination, or (2) an event not reasonably foreseeable.

Implementing amendatory regulations have been issued by VA to 
implement the provisions of section 1151 for claims received 
by VA on or after October 1, 1997.  See 38 C.F.R. § 3.361.  
To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the medical treatment to his condition after 
such treatment.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  In addition, the regulations specify that the 
additional disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or VA 
furnished the medical treatment without the veteran's 
informed consent.  

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361(d)(2).38 C.F.R. § 3.361(d).  

III.  Facts and Analysis

The veteran has made several allegations in support of his 
claim for compensation for prostate cancer under 38 U.S.C.A. 
§ 1151.  First, the veteran has stated that VA failed to 
diagnose his condition in a timely manner, which resulted in 
far more invasive surgery.  He has also indicated that he has 
suffered from urinary and bowel incontinence, as well as loss 
of sexual function, ever since undergoing needle biopsies 
performed by VA.  Finally, the veteran has stated that his 
bowel was perforated during the VA biopsies.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the 
veteran's claim.

Review of the record shows that, on VA outpatient treatment 
in June 1998, the veteran was found to have an elevated 
prostate specific antigen (PSA) level and subsequently 
underwent a needle biopsy of his prostate, which did not 
reveal any malignancies.  In December 1999, the veteran's PSA 
level remained elevated and he underwent an additional needle 
biopsy, which revealed findings suspicious for carcinoma.  
Treatment records show the veteran was scheduled for a 
follow-up appointment in six months, in order for his PSA 
level to be re-tested; however, the veteran did not report 
for follow-up.  The veteran was rescheduled a follow-up 
appointment in the urology clinic in July 2000, but he 
indicated that he wanted all future appointments with the 
urology clinic to be cancelled.  Records in 2001 note that he 
was being treated privately for prostate infection.

VA outpatient treatment records from August 2002 to June 2003 
show the veteran complained of scrotal pain and testicular 
pain and swelling.  Core biosy of the prostate was 
accomplished in December 2002.  It was noted on several 
occasions that the veteran was being seen by a private 
urologist.  The veteran began receiving his urologic care 
from a private physician, Dr. J.D.K., who rendered a 
diagnosis of prostate cancer in January 2003 and performed a 
radical prostatectomy in February 2003.  

The veteran has asserted that he has suffered from impotence, 
urinary and stool incontinence, and a perforated bowel ever 
since undergoing needle biopsies performed by VA.  In this 
regard, the medical evidence of record documents the 
veteran's consistent complaints of urinary frequency and 
stool incontinence, and the veteran and his wife have 
provided competent lay evidence as to the veteran's loss of 
sexual function.  See VA outpatient treatment records; March 
2005 DRO hearing transcript.  However, there is no medical 
evidence of record which shows the veteran currently suffers 
from a perforated colon.  At the October 2005 hearing, the 
veteran testified that he believed he had a perforated colon 
because, after the needle biopsies, he bled a lot and lost 
control of his bowels.  He testified that physicians examined 
him and found diverticulitis but they were still waiting on 
test results as to the perforated colon.  The Board notes, 
however, that an August 2005 colonoscopy report shows the 
veteran has diverticulosis and hemorrhoids, but there are no 
findings in that report or subsequent medical evidence of a 
perforated colon.  The Board does not doubt the veteran 
sincerely believes he has a perforated colon; however, the 
veteran is not competent to render an opinion on matters 
requiring medical knowledge, such as a medical diagnosis, and 
a perforated colon is not the type of disability subject to 
lay observation or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Therefore, the Board finds the competent and probative 
evidence of record establishes the veteran suffers from 
impotence and urinary and stool incontinence.  However, the 
evidence does not establish that this additional disability 
was caused by VA treatment and was due to fault on the part 
of VA in furnishing that care.  In this regard, a VA 
physician, Dr. L.G., examined the veteran and reviewed his 
claims file in order to determine if any additional 
disability was caused by the veteran's prostate biopsies.  In 
June 2006, Dr. L.G. noted that transrectal prostate biopsies 
are the standard procedure done for evaluation of possible 
prostate cancer and, in this case, the biopsies were 
performed within the standard of care without untoward 
incident.  Dr. L.G. also stated that he saw no connection 
between the veteran's biopsy and his complaints of impotence 
and urinary and stool incontinence, but noted there was a 
correlation between the veteran's radical prostatectomy, 
which was performed by a private physician, and urinary 
incontinence as this is quite common.  

The Board considers Dr. L.G.'s June 2006 opinion to be the 
most competent and probative evidence of record as to whether 
the veteran's impotence and urinary and stool incontinence 
were caused by VA in rendering treatment.  As noted, his 
opinion was based upon examination of the veteran and a 
review of his claims file and was supported by a complete 
rationale.  In addition, the Board notes the June 2006 VA 
opinion is uncontradicted as there is no other competent 
medical evidence of record which establishes that the 
veteran's impotence and urinary and stool incontinence were 
caused by VA treatment and that such treatment involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical care.  

The Board notes that, in support of his claim, the veteran 
has submitted a letter from VA, dated in May 2006, which 
states that some of the devices used to perform prostate 
biopsies at the VAMC in Little Rock, AK, may not have been 
satisfactorily sterilized or disinfected.  The letter 
informed the veteran that there was a very small chance he 
was exposed to hepatitis B, hepatitis C, or HIV, and he was 
offered testing.  Although the May 2006 letter raises 
reasonable doubt as to whether some of the devices used to 
perform the veteran's biopsy in 1998 were satisfactorily 
sterilized, this evidence does not assist the veteran in 
establishing entitlement to the benefit sought in this case.  
Even if the Board resolved all doubt in favor of the veteran 
in this regard, there is no medical evidence of record 
showing the veteran currently suffers from hepatitis B and C, 
HIV, or that his claimed additional disabilities, e.g., 
impotence and urinary and stool incontinence, are a result of 
biopsies performed by VA, including those that may have been 
performed with unsterilized devices.  Indeed, the veteran 
testified that all of his tests came back negative in this 
regard.  

Therefore, although the veteran attributes his current 
conditions to the biopsies performed by VA, he is not 
competent to render a medical opinion as a layperson and 
there is no competent medical evidence of record which 
otherwise establishes a casual link between the veteran's 
current conditions and the biopsies performed by VA, and 
which establishes fault on the part of VA in rendering 
medical care.  See Espiritu, supra.  

As to the veteran's argument that VA failed to diagnose his 
prostate cancer in a timely manner, the veteran has 
consistently reported that, after the December 1999 biopsy, 
VA lost the paperwork associated with the biopsy report for 
eight months, which caused a delay in the diagnosis and 
treatment of his prostate cancer.  The evidentiary record 
does not support the veteran's assertion that VA lost the 
paperwork associated with his December 1999 biopsy report.  
Instead, the evidence shows the veteran was scheduled for 
follow-up appointments to retest his PSA level after the 
December 1999 biopsy, but he did not report to the 
appointments and requested that all further VA appointments 
be cancelled as he would seek private medical care.  See VA 
outpatient treatment records dated July 2000, October 2000, 
and January 2001.  The evidence also shows the veteran began 
receiving private urologic care from Dr. J.K. in 
approximately October 2002 and was diagnosed with prostate 
cancer shortly thereafter.  See private medical records from 
Dr. J.K. dated from 2002 to 2003.  

Nevertheless, the competent and probative evidence of record 
establishes that surgery or other treatment was not indicated 
in 1999, when the needle biopsy was initially suspicious for 
prostate cancer.  In October 2007, Dr. L.G. reviewed the 
veteran's claims file and submitted a statement indicating 
that, based upon the technically excellent biopsy performed 
in 1999, the veteran did not have clinically significant 
malignant disease of the prostate at that time and only 
repeat biopsy or watchful waiting was indicated, with 
clinical follow-up of PSA testing, physical examination, and 
biopsy.  Dr. L.G. stated that the December 2002 biopsy 
corresponds to an early diagnosis of prostate cancer with 
very good prognosis.  He also stated that it is unlikely 
that, if the veteran had an earlier diagnosis, his prognosis 
would have been improved and that earlier diagnosis would not 
have changed the options for definitive treatment or the 
potential morbidity of the treatment.  

The Board considers Dr. L.G.'s October 2007 statement to be 
the most competent and probative evidence of record as to 
whether the course of the veteran's prostate cancer would 
have been different if treatment began in 1999 and whether 
additional disability resulted from any delay in his 
treatments.  As noted, his opinion was based upon a review of 
the claims file and there is no opposing medical opinion of 
record which establishes that the veteran suffers from any 
additional disability as a result of VA's failure to 
diagnosis him with prostate cancer after the December 1999 
biopsy.  

In summary, the Board finds the preponderance of the evidence 
is against a finding that the veteran's impotence and urinary 
and stool incontinence were caused by VA treatment and that 
any additional disability was a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.  As such, the Board 
concludes that the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for disability related 
to prostate cancer claimed as due to VA medical treatment 
must be denied.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer, or residuals thereof, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


